DETAILED ACTION
The following is a non-final office action upon examination of application number 15/927960. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/10/2022 has been entered. 

Response to Amendment
Claims 1, 12, and 20 have been amended.
Claims 23 and 24 are new.
Claims 1, 3, 5, 7-8, 10-12, 14, 16-17, 19-20, and 21-24 are pending in the application and have been examined on the merits discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 12 have been amended to recite “periodically updating for multiple properties, at a system, using at least the trained model and sales price and characteristic data of each of the multiple properties, an estimated value of each property of the multiple properties.” Paragraph 55 describes the use of a neural network to predict property values ([0055] …neural network models may predict property values using a network training process that forms multiple linear combinations of the property characteristics variables, passes these variables through activation functions, then forms a linear combination of the results that is compared with the observed property value. The coefficients of the linear combinations may be iteratively adjusted such that output of the network converges on the observed property value). However, Examiner cannot find any description of periodically updating for multiple properties, at a system, using at least the trained model and sales price and characteristic data of each of the multiple properties, an estimated value of each property of the multiple properties. Therefore, the claims are found to recite subject matter that was not described in the specification in such a way as to reasonably convey to one of ordinary skill that the inventor had possession of the claimed subject matter. Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5, 7-12, 14, 16-20, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1, 3, 5, 7-11, and 21 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 12, 14, 16-20, and 22 are directed to a system comprising system or more processors; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. 
(Step 2A) The claims recite an abstract idea instructing how to evaluate property appraisals by analyzing comparable properties based on modeled valuations, which is described by claim limitations reciting: training a model to predict an estimated value of one or more properties at a point in time as a function of a weighted sum of characteristics of the one or more properties by: forming multiple linear combinations of property characteristic variables of the one or more properties, passing the property characteristic variables through activation functions, and forming a linear combination of results that are compared with prior sales prices of the one or more properties to derive weights for the weighted sum; periodically updating for multiple properties … using at least the trained model and sales price and characteristic data of each of the multiple properties, an estimated value of each property of the multiple properties; storing … the estimated values of the multiple properties in a database; retrieving… an appraisal property dataset from an appraiser database, the appraisal property dataset corresponding to a first appraisal of a subject property by an appraiser, and the appraisal property dataset comprising an identification of a first plurality of comparable properties to the subject property that were selected by the appraiser; searching… using at least an evaluation date and a configured geographical proximity to the subject property, one or more comparable property databases for a second plurality of comparable properties to the subject property, the second plurality of comparable properties being within the configured geographical proximity to the subject property; retrieving, …from the database that stores the estimated values of the multi0le properties, an estimated value of the subject property, each of the first plurality of comparable properties, and each of the second plurality of comparable properties, computing a comparability distance of each of the first plurality of comparable properties and each of the second plurality of comparable properties to the subject property based on a difference between the estimated value of the subject property and the estimated value of the comparable property; determining a maximum comparability distance from the computed comparability distances of the first plurality of comparable properties and second plurality of comparable properties; standardizing, based on the maximum comparability distance, each of the computed comparability distances; computing a comparability score of the first plurality of comparable properties of the appraisal property dataset as a summary function of the standardized comparability distances computed for the first plurality of comparable properties, the computed comparability score indicating a quality of the first appraisal; determining whether or not the comparability score meets a threshold; and in response to determining that the comparability score meets the threshold, …processing the first appraisal. The identified recited limitations in the claims describing evaluating property appraisals by analyzing comparable properties based on modeled valuations (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and marketing/sales activities, or alternatively, the “Mental Processes” grouping of abstract ideas since the claimed abstract calculations could be performed in the human mind with the aid of pen and paper. Dependent claims 3, 5, 9, 10, 14, 16, 18, 19, 21, and 22 recite abstract limitations that further describe evaluating property appraisals by analyzing comparable properties (i.e., the abstract idea); therefore, these claims only further narrow the abstract idea and are found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements in claim 1 (i.e., the system, communication network; and computing device) and claim 12 (i.e., the one or more processors; and one or more non-transitory computer-readable mediums having executable instructions stored thereon that, when executed by the one or more processors, cause the system to perform operations; communication network; and computing device), do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of these additional elements offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer.
Additional elements such as retrieving, over a communication network…; searching, over the communication network…; and automatically processing the first appraisal do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology. The courts have found that mere automation of manual processes, such as using a generic computer to process an application for financing a purchase is not sufficient to show an improvement in computer functionality, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016). Additional elements in claims 7, 8, 11, 17, and 20, related to displaying a graphical representation only add extra-solution activities and do not provide an improvement. Additional elements in claims 23 and 24 related to a neural network model do not provide an improvement and only generally link the abstract idea to a technological environment or field of use (i.e., neural networks). Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements such as retrieving, over a communication network…; searching, over the communication network…; and automatically processing the first appraisal do not yield an improvement. Additional elements in claims 7, 8, 11, 17, and 20, related to displaying a graphical representation only add extra-solution activities and do not provide an improvement. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). Additional elements related to a neural network model in claims 23 and 24 do not provide an improvement and only link the abstract idea to a technological environment. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  


Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
With respect to the rejection under 35 USC 101, Applicant argues that the claims recite subject matter eligible in light of Example 39.
Examiner respectfully disagrees. The broadest reasonable interpretation of the claimed training a model to predict an estimated value of one or more properties at a point in time as a function of a weighted sum of characteristics of the one or more properties… in the independent claims is an abstract step describing evaluating property appraisals by analyzing comparable properties based on modeled valuations (i.e., the abstract idea) and falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and marketing/sales activities, or alternatively, the “Mental Processes” grouping of abstract ideas since the claimed abstract calculations could be performed in the human mind with the aid of pen and paper.
neural network model do not provide an improvement and only generally link the abstract idea to a technological environment or field of use (i.e., neural networks). Examiner suggests amending the claims providing description of the neural network’s role and its training so that the claimed neural network is doing more than generally linking the abstract idea to a technological environment. While the present claims and Example 39 both recite a neural network; the present claims only tangentially recite a neural network (claims 23 and 24) that only generally links the abstract idea to a field of use/technical environment.

With respect to the rejection under 35 USC 101, Applicant argues that the claims integrate the abstract idea into a practical application.
Examiner respectfully disagrees. The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of nature). 
The Federal Circuit has also applied this principle, for example, when holding a concept of using advertising as an exchange or currency to be an abstract idea, despite the patentee’s arguments that the concept was "new". Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea") (emphasis in original).

With respect to the rejection under 35 USC 101, Applicant argues that the claims recite significantly more.
Examiner respectfully disagrees. Additional elements such as retrieving, over a communication network…; searching, over the communication network…; and automatically processing the first appraisal do not yield an improvement. Additional elements related to a neural network model in claims 23 and 24 do not provide an improvement and only link the abstract idea to a technological environment. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0096362 (Kwan) – discloses a system that uses neural networks for real estate valuation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683